Case 18-24697-CMB    Doc 100-1 Filed 09/17/20 Entered 09/17/20 09:35:15   Desc
                         Proposed Order Page 1 of 2


                     UNITED STATES BANKRUPTCY COURT
                    WESTERN DISTRICT OF PENNSYLVANIA

     IN RE: WILBUR L. BURTON       )   Bank. No. 18-24697 CMB
            AND SHARON C.          )
            BURTON,                )
                Debtors,           )   Chapter 13
                                   )
              WILBUR L. BURTON     )   Docket No. 99
              AND SHARON C.        )   Related to Docket No. 95, 96
              BURTON,              )
                  Movants,         )
                                   )   Hearing Date and Time: 10/28/2020
                      vs.          )                     at 10:30 a.m.

                                   )
              ATLANTIC, LLC c/o    )
              LAND HOME            )
              FINANCIAL            )
              SERVICES,            )
                  Respondent.      )

                            ORDER OF COURT


     AND NOW, this _______ day of ___________, 2020, upon

consideration of the MOTION TO COMPEL AND ISSUE SANCTIONS, it is

hereby ORDERED, ADJUDGED and DECREED that Atlantica, LLC c/o Land

Home Financial Services shall immediately acknowledge the

Debtors’ LMP Package for participation in the Loss Mitigation

Program and shall abide by all deadlines to be outlined in a new

Loss Mitigation Order to be issued forthwith.

     FURTHER, Atlantica, LLC c/o Land Home Financial Services

shall pay attorney fees in the amount of $1,000.00. Said attorney

fees shall be paid to Rodney D. Shepherd, 2403 Sidney Street,

Suite 208, Pittsburgh, PA 15203 within 10 days from the date of

this Order.
Case 18-24697-CMB   Doc 100-1 Filed 09/17/20 Entered 09/17/20 09:35:15   Desc
                        Proposed Order Page 2 of 2




                            ______________________________
                            Carlota M. Bohm
                            United States Bankruptcy Judge
